DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to: amendment filed on 06/17/2022 to application filed on 08/05/2020.
Claims 1-19 are pending claims.  Claims 1 and 10 are independent claims.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Sheretov et al., US 2014/0129920, in view of Kothari et al., US 2007/0061700.
Regarding independent claim 1, Sheretov teaches a computer implemented method for server-side rendering techniques in web content delivery, comprising:
identifying on a server-side an interactive User Interface element scripted for client-side execution, in an instance of a document object model (Sheretov, [0042], [0043], [0125]-[0127]; server identifies, in the DOM, URLs for user selects/accesses at slave browser);
accessing at least one rule defined for a classifying users requesting web content based on at least one network parameter from a Web server regarding a choice of executing and rendering a scripted interactive user interface element server-side  (Sheretov, [0125]-[0127], [0140], table 1; when client device cannot directly access to restricted network based on geographical location of the client device, server rewrites the restricted network URLs to point to a proxy server that can access to the restricted network so that the server control the executing and rendering such URLs at server);
applying at least one rule to a classified user’s request regarding generating a modified document object model (Sheretov, [0045], [0125]-[0127]; modifying the DOM with rewritten URLs or based on user input);
accessing a server-side scripting engine (Sheretov, [0045], [0051], [0125]-[0127]; executing scripts at the server);
executing, by the accessed server-side scripting engine, the scripted interactive User Interface element to generate a modified document object model (Sheretov, [0045], [0051]; the server executes associated scripts to modify the DOM); and
presenting rendered modified document object model to the user’s browser (Sheretov, [0053]; reflecting the modified DOM to client browser for display to user).
However, Sheretov does not explicitly teach rendering on the server-side, said modified document object model; and presenting the rendered modified document object model to the user’s browser.
Kothari teaches rendering on the server-side, said modified document object model; and presenting the rendered modified document object model to the user’s browser (Kothari, abstract, fig.2; [0010]-[0011]; when client cannot run the client-scripts in a webpage, server executes client-script to modify a DOM of the webpage to include content generated from the client-scripts, renders the modified DOM and provides the content of the web page to client for display).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kothari’ teaching and Sheretov’s teaching to rendering on the server-side, said modified document object model, since the combination would have facilitated client browser to display the content of the webpage even if client browser’s ability cannot run the scripts or disable to run the scripts to generate the content as Kothari disclosed in [0011].
Regarding claim 2, which is dependent on claim 1, Sheretov teaches wherein the document object model further comprises a plurality of elements, where one or more of the plurality of elements is classified as a scripted interactive object executed client-side (Sheretov, [0041], [0128]-[0129]; DOM contains objects/elements for user selected; Kothari, abstract, fig.2; [0010]-[0011]; client-side script).
Regarding claim 3, which is dependent on claim 1, Sheretov teaches wherein the step of identifying an interactive user interface element scripted for client-side execution, in an instance of a document object model further comprises applying rules for identifying at least one of: an identifier, such as a script tag, within source code for a web page; and a call to a User Interface-constructing function (Sheretov, [0060], [0125]-[0127], [0140]; identifying and rewrite URLs and/or script tag within the webpage; Kothari, [0020]; script tag).
Regarding claim 4, which is dependent on claim 1, Sheretov teaches wherein the step of classifying the user as subject to the server-side rendering of scripted interactive elements comprises evaluating against rule set based on at least one of: a geographical location of a user; a class or capacity of a rendering device; a type of device used to access the application over the network; a type of connection used to access an application over the network; and a temporal restriction based on a Web server processing power utilization threshold (Sheretov, [0140], table 1; determining client access control decision based on geographical location of the client device; Kothari, [0011]; cannot run client-scripts).
Regarding claim 5, which is dependent on claim 3, Sheretov teaches wherein the at least one rule is applied to a complete document object model (Sheretov, [0067]; recursively rewriting URLs).
Regarding claim 6, which is dependent on claim 3, Sheretov teaches wherein the steps of applying the at least one rule and rendering the first modified scripted interactive User Interface element of the document object model are repeated for each element of the document object model to which one or more of said rules is determined as being applicable (Sheretov, [0067]; recursively rewriting URLs whole DOM).
Regarding claim 7, which is dependent on claim 3, Sheretov teaches further comprising rendering the document object model in an unmodified form if the at least one rule of identifying a user as subject to the server-side rendering of scripted interactive User Interface elements is not applicable to at least one scripted element within the document object model (Sheretov, [0059], [0064]; rewriting only URLs pointing to content not directly accessible to the client device).
Regarding claim 8, which is dependent on claim 1, Sheretov teaches wherein the presenting the rendered modified document object model to the user’s browser presenting the rendered modified document object model comprises at least one of: the modified document object model; an unmodified document object model; and a document object model defining a complete web page (Sheretov, [0053]; reflecting the modified DOM to client browser for display to user’s browser; Kothari, abstract, fig.2; [0010]-[0011]; when client cannot run the client-scripts in a webpage, server executes client-script to modify a DOM of the webpage to include content generated from the client-scripts, renders the modified DOM and provides the content of the web page to client for display).  The same rationale of claim 1 is incorporated herein.
Regarding claim 9, which is dependent on claim 1, Sheretov teaches wherein the step of executing by the accessed server-side scripting engine the scripted User Interface element to generate a modified document object model further comprises executing and rendering at least one of said scripted interactive User Interface elements server-side before presenting it to a requesting user (Sheretov, [0045], [0051], [0053]; server modifies DOM at server before sending to client; Kothari, abstract, fig.2; [0010]-[0011]; when client cannot run the client-scripts in a webpage, server executes client-script to modify a DOM of the webpage to include content generated from the client-scripts, renders the modified DOM and provides the content of the web page to client for display). The same rationale of claim 1 is incorporated herein.
Claims 10-16, 18-19 are for a computer product embodied on a computer readable storage medium comprising computer code for performing the method of claims 1-6, 7-9 respectively and are rejected under the same rationale.
Regarding claim 17, which is dependent on claim 13, Sheretov teaches further comprising rendering the document object model in an unmodified form if the at least one rule for classifying users requesting the scripted content as subject to server-side execution of scripted interactivity User Interface elements does not match upon evaluation (Sheretov, [0045], [0051], [0053], [0059]; [0125]-[0127], [0140], table 1; modified the DOM when the user cannot directly access the restrict network; Kothari, abstract, fig.2; [0010]-[0011]; modifying and rendering the DOM at server-side only when client cannot run the client-scripts in a webpage).

Response to Arguments
Applicant's arguments filed on 06/17/2022 have been fully considered but they are not persuasive. 
	Applicants mainly argue that “Sheretov teaches an intermediary browser that performs scripting, not a scripting engine on the web server side. Thus, there is no teaching of a previously accessed web server scripting engine, or execution by that previously accessed web server scripting engine of the scripted interactive user interface element to generate a modified DOM. In Sheretov, this scripting is taught, if at all, by the intermediary browser, not the claimed web server. Sheretov does not teach the steps of accessing a server-side scripting engine and executing, by the accessed server-side scripting engine, the scripted interactive User Interface element to generate a modified document object model” (Remarks, page 10).
Examiner respectfully disagrees. Sheretov teaches master browser executing on a server. When receiving an event from a client, the master browser at the server executes associated scripts to modifying the DOM. These indicated that the master browser must use/access an engine/module in order to execute/run the associated scripts.  Therefore, Sheretov’s teachings perfectly match the claimed language.  Besides Sheretove, Kothari teaches server-side script engine to execute scripts for modifying a DOM of the webpage to include content generated from the script. Therefore, both Sheretov and Kothari teaches “accessing a server-side scripting engine” and “executing, by the accessed server-side scripting engine, the scripted interactive User Interface element to generate a modified document object model”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanford et al., US 2008/0178162, teaches server evaluating of client-side script.
Ou et al., US 2020/0311176 teaches web page duplication.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/            Primary Examiner, Art Unit 2177